DYKMAN, J.
This is a motion for a reargument of "the appeal of the ■defendants in this action. There is a general statement in the affidavit, •upon which the motion is based, that important facts have been overlooked by this court; but there is no specification of such facts, and we ¿know• of none. On the contrary, the case received a careful examination here, as our opinion will show, and a re-examination has disclosed nothing that was overlooked by us. The motion should be denied, with $10.costs.and disbursements. All concur.